COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Retired Judge Hodges*


R.R. DONNELLEY & SONS COMPANY
                                                               MEMORANDUM OPINION**
v.     Record No. 0727-08-3                                         PER CURIAM
                                                                  AUGUST 26, 2008
MICHAEL RODGERS


           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

              (Richard D. Lucas; Lucas & Kite, PLC, on brief), for appellant.

              (A. Thomas Lane, Jr., on brief), for appellee.


       R.R. Donnelley & Sons Company appeals a decision of the Workers’ Compensation

Commission finding that claimant has suffered anxiety, depression, a mild traumatic brain injury,

and post-concussive syndrome causally related to his compensable October 9, 2005 work-related

accident and that he has been totally disabled since February 2006. We have reviewed the record

and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

for the reasons stated by the commission in its final opinion. See Rodgers v. R.R. Donnelley &

Sons Co., VWC File No. 227-48-98 (Feb. 22, 2008). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                        Affirmed.


       * Retired Judge William H. Hodges took part in the consideration of this case by
designation pursuant to Code § 17.1-400(D).

      ** Pursuant to Code § 17.1-413, this opinion is not designated for publication.